Citation Nr: 0213989	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-16 562A	)	DATE
	)
	)


THE ISSUE


Whether clear and unmistakable error (CUE) exists in the 
October 28, 1982, Board of Veterans' Appeals (Board) 
decision, which denied entitlement to service connection for 
a psychiatric disorder and drug addiction.  


REPRESENTATION

Moving party represented by:  John E. Howell, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Moving Party had active service from May 1966 to July 
1969.  



FINDINGS OF FACT

1.  In his August 2000 substantive appeal, the veteran raised 
the issue of clear and unmistakable error in various actions 
taken by the RO and Board in previous determinations.

2.  The veteran, through his attorney, in a November 2001 
written argument, indicated that he wished to withdraw the 
issue of whether clear and unmistakable error (CUE) existed 
in the October 28, 1982, Board of Veterans' Appeals (Board) 
decision, which denied entitlement to service connection for 
a psychiatric disorder and drug addiction.


CONCLUSION OF LAW

The veteran has withdrawn his appeal relating to the issue of 
whether CUE existed in the October 28, 1982, Board decision, 
which denied entitlement to service connection for a 
psychiatric disorder and drug addiction and the Board does 
not have jurisdiction to consider the claim.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

In his August 2000 substantive appeal, the veteran raised the 
issue of clear and unmistakable error in various actions 
taken by the RO and Board in previous determinations.

The veteran, through his attorney, in a November 2001 written 
argument, indicated that he wished to withdraw the issue of 
whether CUE existed in the October 28, 1982, Board decision, 
which denied entitlement to service connection for a 
psychiatric disorder and drug addiction.

Based upon the November 2001 written argument, the veteran 
withdrew his appeal on this issue.  Hence, there remains no 
matter for the Board's consideration.  Accordingly, the Board 
must dismiss the purported appeal on the issue of whether CUE 
existed in the October 28, 1982, Board decision, which denied 
entitlement to service connection for a psychiatric disorder 
and drug addiction.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.204 (2001).


ORDER

The appeal as to the issue of whether CUE existed in the 
October 28, 1982, Board decision, which denied entitlement to 
service connection for a psychiatric disorder and drug 
addiction is dismissed.




		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



